DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: 
a) the specification discloses “backing matrix” and “matrix”.  If they are the same element, they should be disclosed with the same terminology; and
b) the specification discloses “a plurality of layers of gravel” but then “one or more layers of gravel or rock being progressively coarser than the gravel of the permeable medium”.  As written, “one or more” is confusing because it is the plurality of layers that provide for each layer being progressively coarser; it would not be true if it was only one layer.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the one or more layers of underlayment having graduated sizes or porosities”.  As written, “one or more” is confusing because it is the plurality of layers that provide for each layer being progressively coarser; it would not be true if it was only one layer.
Claim 6, which is dependent from claim 1, recites “further comprising a matrix”.  However, claim 1 already introduced “a backing matrix”.  To further the confusion, claim 1, also recites in the second to last line “beneath the matrix…”.  Does claim 6 provide a double positive recitation of the matrix introduced in claim 1, or are these different elements?  It is unclear whether Applicant is using “backing matrix” and “matrix” interchangeably throughout the claims (and the specification).  If they are the same element, they should be disclosed with the same terminology.  Correction is required.  For purposes of examination, it will be assumed that “backing matrix” and “matrix” are the same element, since the specification discloses both as wire mesh and the drawings only show one element that is a wire mesh.  
Claims 8-9 recite the limitations “wherein the permeable medium comprises a plurality of layers of gravel” and “wherein the permeable medium comprises a plurality of layers of gravel of different sizes, arranged in graduated sizes of gravel, with small gravel maintaining the void spaces and larger layers of gravel underneath”.  However, claim 1 introduces “a permeable medium disposed between the wood pavers and filling the void spaces” and “one or more layers of underlayment beneath the matrix, the one or more layers of underlayment having graduated sizes or porosities”.  Looking at Applicant’s Figure 3 and paragraphs [0012] and [0057] of the specification, the permeable medium has only one size of crushed stone; paragraph [0012] discloses “the gravel may be of different sizes, arranged in graduated sizes of gravel, with small gravel maintaining the void spaces and larger layers of gravel underneath” (emphasis added by Examiner).  Therefore, it appears it is the “one or more layers of underlayment beneath the matrix” that comprises a plurality of layers of gravel and comprises a plurality of layers of gravel of different sizes, arranged in graduated sizes of gravel, with small gravel maintaining the void spaces and larger layers of gravel underneath.  Correction or clarification is required.
Claim 10 recites “further comprising one or more layers of gravel or rock beneath the wood pavers, the one or more layers of gravel or rock being progressively coarser than the gravel of the permeable medium.”  However, claim 1 already introduced “one or more layers of underlayment beneath the matrix, the one or more layers of underlayment having graduated sizes or porosities”.  Claim 10 as written is misleading because it does not clearly further limit claim 1.
Additionally for claim 10, the limitation “the one or more layers of gravel or rock being progressively coarser than the gravel of the permeable medium” is confusing because it is the plurality of layers that provide for each layer being progressively coarser; it would not be true if it was only one layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Warmbold, US 2017/0051459 A1.
Regarding claim 1, Warmbold teaches a paving system comprising:
a. a backing matrix (wire mesh 16); 
b. a plurality of untreated black locust wood pavers (12; [0017]) arranged in a defined pattern relative to one another on the backing matrix, the defined pattern creating regular void spaces therebetween (Figure 4; [0022]); 
c. a permeable medium (20; [0023]) disposed between the wood pavers and filling the void spaces; and 
d. one or more layers of underlayment (20, 22, 24; Figure 4) beneath the matrix, the one or more layers of underlayment having graduated sizes or porosities.
Regarding claim 2, Warmbold discloses that the matrix (16) comprises a wire mesh ([0021]).
Regarding claim 3, as shown in Figure 4, the wood pavers are disposed in or on the wire mesh.
Regarding claim 4, as shown in Figure 4, the wood pavers are arranged with their grain oriented vertically.
Regarding claim 5, as shown in Figure 4 and as disclosed in paragraph [0019], the wood pavers are cubic.
Regarding claim 6, Warmbold’s paving system includes a matrix (16) wherein the plurality of pavers are arranged in a rectangular array on or in the matrix (claim 8).
Regarding claim 7, Warmbold discloses that the permeable medium is gravel (claim 10).
Regarding claim 8, Warmbold discloses that the permeable medium comprises a plurality of layers of gravel (claim 11).
Regarding claim 9, Warmbold discloses that the permeable medium comprises a plurality of layers of gravel of different sizes, arranged in graduated sizes of gravel, with small gravel maintaining the void spaces and larger layers of gravel underneath (claim 12).
Regarding claim 10, Warmbold discloses one or more layers of gravel or rock beneath the wood pavers, the one or more layers of gravel or rock being progressively coarser than the gravel of the permeable medium (claim 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Warmbold, US 2017/0051459 A1 in view of Langer, US 2010/0154943 A1.
Regarding claim 11, Warmbold teaches a paving system, comprising: 
a. a backing matrix (wire mesh 16); 
b. a plurality of untreated black locust wood pavers (12; [0017]) arranged in a defined pattern relative to one another on the backing matrix, the defined pattern creating regular void spaces therebetween (Figure 4; [0022]); 
c. a permeable medium (20; [0023]) disposed between the wood pavers and filling the void spaces; and
d. one or more layers of underlayment (20, 22, 24) beneath the matrix, the one or more layers of underlayment having graduated sizes or porosities (Figure 4).
Langer discloses that a wire mesh structure may be provided with a coating to conceal sharp edges ([0042]).  It would have been obvious to one of ordinary skill in the art to modify Warmbold’s backing matrix which is a wire mesh to have a safety coating in view of Langer’s disclosure to conceal sharp edges for easier handling of the wire mesh during installation.
While the resulting combination fails to disclose that the safety coating is beeswax, the Examiner takes Official Notice that beeswax as a coating is old and well-known.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to use beeswax as the safety coating since beeswax is commonly available.
Regarding claim 12, the resulting combination includes the matrix comprising a wire mesh.
Regarding claim 13, the resulting combination includes the wood pavers being fastened to the backing matrix (Warmbold’s claim 17).
Regarding claim 14, the resulting combination includes the wood pavers being substantially cubic tiles, as disclosed in Warmbold’s Figure 4 and paragraph [0019].
Regarding claim 15, the resulting combination includes the permeable medium comprising gravel (Warmbold’s claim 19).
Regarding claim 16, the resulting combination includes the one or more layers of underlayment comprising gravel or crushed rock (Warmbold’s claim 20).
Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Warmbold, US 2017/0051459 A1 in view of Langer, US 2010/0154943 A1 and Daniels, US 2016/0320048 A1.
Regarding claim 17, Warmbold teaches a paving system, comprising: 
a backing matrix (wire mesh 16); 
a plurality of untreated black locust wood pavers (12; [0017]) arranged in a defined pattern relative to one another on the backing matrix, the defined pattern creating regular void spaces therebetween (Figure 4; [0022]); 
a permeable medium (20; [0023]) disposed between the wood pavers and filling the void spaces; and
one or more layers of underlayment (20, 22, 24) beneath the matrix, the one or more layers of underlayment having graduated sizes or porosities (Figure 4).
Langer discloses that a wire mesh structure may be provided with an elastomeric coating to conceal sharp edges ([0042]).  It would have been obvious to one of ordinary skill in the art to modify Warmbold’s backing matrix which is a wire mesh to have a flexible coating in view of Langer’s disclosure to conceal sharp edges for easier handling of the wire mesh during installation.
While the resulting combination fails to disclose at least one solar cell embedded within at least one wood paver, Daniels teaches a paver and discloses the paver having a solar cell to be able to power a light source.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to embed at least one solar cell within at least one wood paver in view of Daniels’s disclosure to be able to provide power to an accessory such as a light.
Regarding claim 18, while the resulting combination fails to disclose that the flexible coating is beeswax, the Examiner takes Official Notice that beeswax as a coating is old and well-known.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to use beeswax as the flexible coating since beeswax is commonly available.
Regarding claim 20, Daniels further discloses a light reflective layer (last four lines of [0096]).  it would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a reflective surface in view of Daniels’s disclosure to maximize efficacy of the solar cell.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Warmbold in view of Langer, and Daniels as applied to claim 17, further in view of Hall, US 3,296,469.
Regarding claim 19, while the resulting combination fails to disclose that the solar cell is positioned at a fixed angle, Hall discloses mounting solar cells at an angle (column 3 lines 60-69) assuming the sun is positioned at a location offset from the top of the structure on which the solar cells are mounted (column 4 lines 39-42).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have the solar cell positioned at a fixed angle in view of Hall’s disclosure.  While the resulting combination fails to disclose wedges for positioning the solar cell, given the cubical shape of the pavers with a flat top surface, it is an obvious modification to provide wedges to be able to position the solar cell at an angle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  Dyer, US 130,027 and Freese, US 595,616 are cited for teaching wood pavers with the wood grain oriented vertically.  Amick, US 4,235,643 is cited for the teaching of mounting a solar cell at a proper angle to receive the sun’s rays.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671